Title: To John Adams from Timothy Pickering, 5 November 1798
From: Pickering, Timothy
To: Adams, John



Sir,
Trenton Novr. 5. 1798.

I intended some time since to have returned an answer to the letter you did me the honor to send me of the date of Oct. 10. relative to the communications to be made to Congress at the opening of the approaching session; but delayed it, expecting leisure to mature my ideas on the subjects to be brought into view: but that leisure has not yet occurred; and therefore now beg leave to submit the heads only of what it may be proper to notice; engaging, however, to bring into some form what shall seem to me suitable to say upon them, to lay before you on your arrival at Philadelphia.
1. The most important point will be the state of our relations to France. Mr. Gerry’s transactions subsequent to the expulsion of his colleagues, I have supposed proper to be laid before Congress: because probably the public will expect it: because it would be inexpedient in the executive to withhold what the Opposition, in Congress and out, have affected to rest upon as the source of peace: and because instead of laying a foundation for peace, the negociation serves only to confirm the insincerity of the French Government.
2. The final settlement of the St. Croix boundary.
3. The commencement of running the boundary line between the territory of the United States and the Floridas; commissioners being regularly appointed & acting on the part of Spain as well as of the United States.
4. As intimately connected with the conduct of France, you will doubtless think it proper strongly to recommend a continuance of defensive measures: nothing else will save us from ultimate subjugation: while great and determined preparations while they would ensure us final victory, if attacked, will probably prevent a formal war; & perhaps, nay doubtless, induce that iniquitous government to cease their depredations, to prevent a declaration of war on our part.
I have the honor to be, / with great respect, / sir, your most obt. servant,

Timothy Pickering